ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Jolly, 2013 IL App (4th) 120981




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    JOHN WILLIE JOLLY, Defendant-Appellant.


District & No.             Fourth District
                           Docket No. 4-12-0981


Filed                      October 4, 2013
Modified upon
denial of rehearing        December 10, 2013


Held                       Where defendant’s conviction for unlawful delivery of a controlled
(Note: This syllabus       substance was remanded for a Krankel hearing limited to a preliminary
constitutes no part of     investigation as to whether a full evidentiary hearing was necessary to
the opinion of the court   consider defendant’s pro se claims of ineffective assistance of counsel,
but has been prepared      the procedural errors made by the trial judge, including his reliance on
by the Reporter of         defense counsel’s performance in other cases, were harmless beyond a
Decisions for the          reasonable doubt, and the denial of defendant’s request for the
convenience of the         appointment of new counsel was upheld, especially in the absence of any
reader.)
                           well-founded claim of ineffective assistance of counsel.


Decision Under             Appeal from the Circuit Court of McLean County, No. 10-CF-239; the
Review                     Hon. Scott Drazewski, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Michael J. Pelletier, Karen Munoz, and Martin J. Ryan, all of State
Appeal                     Appellate Defender’s Office, of Springfield, for appellant.

                           Jason Chambers, State’s Attorney, of Bloomington (Patrick Delfino,
                           Robert J. Biderman, and Denise M. Ambrose, all of State’s Attorneys
                           Appellate Prosecutor’s Office, of counsel), for the People.


Panel                      JUSTICE POPE delivered the judgment of the court, with opinion.
                           Presiding Justice Steigmann and Justice Holder White concurred in the
                           judgment and opinion.




                                             OPINION

¶1          On July 19, 2012, this court remanded this case to the trial court “ ‘for the limited
        purpose of allowing the trial court to conduct the required preliminary investigation’ to
        determine if a full evidentiary hearing” into defendant John Willie Jolly’s pro se claims of
        ineffective assistance of counsel should be held. People v. Jolly, 2012 IL App (4th) 110033-
        U, ¶ 14 (quoting People v. Moore, 207 Ill. 2d 68, 81, 797 N.E.2d 631, 640 (2003)). On
        September 26, 2012, the court held a hearing pursuant to this court’s order and ruled it would
        not appoint new counsel for defendant because “each of the allegations lacks merit and/or
        pertains to trial strategy.” Defendant appeals, arguing the trial court’s denial of defendant’s
        request for new counsel must be reversed where the court “conducted a quasi-evidentiary
        hearing at which the State presented testimony and argument” instead of a preliminary
        hearing pursuant to People v. Krankel, 102 Ill. 2d 181, 464 N.E.2d 1045 (1984). We affirm.

¶2                                        I. BACKGROUND
¶3          On March 19, 2010, the State charged defendant with unlawful delivery of a controlled
        substance within 1,000 feet of a church (count I) (720 ILCS 570/407(b)(2) (West 2008)) and
        unlawful delivery of a controlled substance (count II) (720 ILCS 570/401(d)(i) (West 2008)).
        On July 19, 2010, the State dismissed count I and proceeded only on count II.
¶4          At defendant’s trial, the State called Robbie Gunn. Gunn testified he had a drug problem,
        which started when he was 17. He was 45 years old at the time of trial. Gunn sold drugs,
        stole things, and did whatever else was necessary to acquire drugs. He testified he was a
        convicted felon, had multiple convictions for delivery of a controlled substance, and had
        served time in prison.
¶5          Detective Raisbeck of the Bloomington police department arrested Gunn on September
        22, 2009, for delivery of heroin or crack in June 2009. Gunn testified he was selling drugs

                                                 -2-
       to get drugs. Gunn was never charged for this offense. After Gunn assisted the police as a
       confidential source, Detective Raisbeck was instrumental in getting a pending misdemeanor
       against Gunn dismissed.
¶6         On March 3, 2010, Gunn told Detective Raisbeck someone named “Bud” would sell
       Gunn cocaine. Gunn identified defendant as “Bud.” On March 18, 2010, Gunn met with
       Detective Raisbeck again and called defendant in the detective’s presence. Gunn recognized
       defendant’s voice on the phone. Gunn told defendant he had “200” to spend, but defendant
       said he only had a “50” but would try to get the rest. Gunn called defendant back 10 or 15
       minutes later. Defendant said he still only had the “50.” Defendant said he would bring it to
       Gunn.
¶7         Gunn went to their normal transaction spot on Mulberry. Detective Raisbeck gave Gunn
       $50. At the meeting place on Mulberry, defendant drove up and lowered the passenger side
       window of his vehicle. Gunn gave defendant $50, and defendant spit the drugs out of his
       mouth and gave them to Gunn. Defendant said he would try to get “150” more. After
       defendant drove away, Detective Raisbeck came and got the drugs from Gunn. Gunn stated
       Detective Raisbeck gave him some money for helping him.
¶8         On cross-examination, Gunn testified he needed money because he did not have a job and
       needed funds to live. Gunn was not wearing any kind of surveillance equipment during the
       transaction with defendant.
¶9         Detective Sergeant Kenneth Bays testified he was part of the surveillance detail watching
       defendant. After the controlled buy, Sergeant Bays stopped at a stop sign, and defendant
       stopped behind him. He then moved out of the way as the police “takedown units” got behind
       defendant. The “takedown units,” three police cars with lights and sirens on, attempted to
       stop defendant but he refused to stop. Instead of stopping, defendant accelerated his vehicle.
       After a short chase, Sergeant Bays told the officers to stop the pursuit because they knew
       who defendant was and did not want to endanger the public. Defendant was apprehended
       about 90 seconds later.
¶ 10       On cross-examination, Sergeant Bays testified the police cars pursuing defendant did not
       have oscillating police lights on the roofs of the vehicles and were not “black and whites.”
¶ 11       Patrol sergeant Mike Gray, who was a detective in the vice unit at the time of defendant’s
       arrest, testified he observed Gunn from the time he left the presence of Detective Raisbeck
       until the transaction with defendant. Sergeant Gray identified defendant as the driver of the
       vehicle that stopped for Gunn. Defendant leaned toward Gunn, who was on the passenger
       side of defendant’s vehicle. Sergeant Gray saw movement from defendant’s shoulders and
       arms but did not actually see the hand-to-hand transaction. After defendant’s car pulled away,
       Gunn met with Detective Raisbeck.
¶ 12       Officer Rick Beoletto testified he was a passenger in an unmarked Camaro driven by
       Officer Chambers on the day in question. The police lights on the vehicle are located at the
       roof line on the inside of the vehicle. The officers were instructed to stop a red vehicle with
       a white top. Officer Chambers activated the emergency lights on the Camaro. The driver of
       the red vehicle looked in the rearview mirror and began “shaking his head in a no fashion.”
       Officer Chambers then moved his vehicle out of the way so a different police vehicle with

                                                -3-
       a siren could pursue the red vehicle. After it became clear the vehicle was not going to stop,
       the police vehicles pulled over to the side of the road and started looking for items they
       thought were thrown from the suspect vehicle.
¶ 13        On cross-examination, Officer Beoletto stated the items thrown out the window of
       defendant’s vehicle appeared to be shredded paper. He did not personally recover any of the
       items thrown out of the vehicle’s window, nor could he identify what was thrown from the
       window.
¶ 14        Officer Brad Melton assisted in one of the “takedown cars.” He was in uniform in an
       unmarked Chevrolet Impala, which had a light bar on the top of the windshield and lights in
       the grill on the front and back of the vehicle and a regular police siren. Officer Melton’s
       vehicle was never directly behind defendant’s vehicle. He testified he arrested defendant later
       while defendant was on foot. Defendant had a cell phone in his hand at the time of his arrest.
¶ 15        Officer Bill Wright testified he was asked by Detective Raisbeck to make a traffic stop
       on a maroon Buick with a white top. While pursuing the vehicle, he observed what appeared
       to be paper coming out of the driver’s side of the vehicle. He and the other officers did not
       pursue the vehicle for safety reasons. Officer Wright testified he picked up some of the paper
       that was thrown from the car. The paper turned out to be torn United States currency. Officer
       Wright turned the pieces of currency he collected over to Detective Stephen Brown.
¶ 16        Detective Brown testified he was assigned to do presurveillance on defendant at an
       apartment complex. He observed defendant get into an older model red car with a white or
       off-white top. He testified he did not witness the other officers’ pursuit of defendant’s
       vehicle. He pulled up to where the officers had stopped and were trying to pick things up out
       of the road. Officer Wright gave Detective Brown what he picked up. Detective Brown
       documented and logged the evidence. Detective Brown compared the bits and pieces of
       currency picked up from the street with the photocopy of the money used by Gunn in the
       controlled buy. Detective Brown testified the serial numbers on the bills used in the
       controlled buy matched the pieces recovered on the street which had been thrown from
       defendant’s car. Officer Melton provided Detective Brown with a cell phone recovered from
       defendant at the time of his arrest. The phone had the same number Gunn called to set up the
       controlled buy.
¶ 17        Detective Kevin Raisbeck testified he worked with Gunn as a confidential informant after
       arresting Gunn in June 2009 for selling drugs. He had given Gunn $400 so far for his help.
       On March 18, 2010, Gunn took part in a controlled buy for Detective Raisbeck. Before the
       buy, Detective Raisbeck searched the vehicle he and Gunn would be riding in and Gunn
       himself. They then placed a series of calls to defendant. The money to be used in the
       controlled buy was photocopied. Gunn called the number twice. Detective Raisbeck then
       drove Gunn to the 900 block of West Mulberry and dropped him off. Detective Gray was in
       the area to observe Gunn and the transaction. After Detective Gray told Detective Raisbeck
       the other vehicle had left, Detective Raisbeck met with Gunn, who gave him a bag of cocaine
       he had just purchased from defendant.
¶ 18        Detective Raisbeck testified he later interviewed defendant. Defendant said he did not
       stop for the officers because he thought they were thugs trying to make him stop. Defendant


                                                -4-
       claimed he could not hear the sirens because his music was too loud. As for the police lights,
       defendant said he could not see them because he did not have his glasses on. Defendant told
       Detective Raisbeck he did not remember throwing money out the window of his car.
¶ 19        Defendant chose not to call any witnesses.
¶ 20        The jury found defendant guilty of delivery of a controlled substance. Defendant was
       sentenced to 16 years in prison on September 27, 2010.
¶ 21        On October 25, 2010, defendant filed a pro se motion to reduce sentence, alleging his
       trial attorney, Harvey Welch, was ineffective because he did not file a motion to reduce
       defendant’s bond, waived defendant’s right to a speedy trial, failed to appear in court to
       represent defendant, failed to provide defendant access to discovery, and did not diligently
       seek a consultation with defendant to discuss trial strategy if trial became inevitable.
¶ 22        On November 23, 2010, defendant filed a pro se motion to amend the motion to reduce
       sentence. In that motion, defendant argued Welch was not thorough in his representation of
       defendant because he did not object to the State deeming itself an expert on currency, did not
       attack the credibility of the State’s confidential source based on his criminal behavior and
       the fact he remained free to testify against defendant, did not object to the lack of testimony
       from forensic experts concerning the State’s exhibits, and did not challenge the sufficiency
       of the evidence to convict defendant.
¶ 23        Defendant also argued Welch failed to object to Detective Raisbeck identifying
       defendant’s voice on a recorded phone call from the jail and in a conversation with the
       State’s confidential source, failed to object to the State’s introduction of cocaine to the jury
       without anyone testifying it was cocaine, and failed to file a motion to suppress the marked
       money and cocaine.
¶ 24        On September 26, 2012, the trial court held a hearing pursuant to this court’s order in
       People v. Jolly, 2012 IL App (4th) 110033-U, to determine whether new counsel needed to
       be appointed for defendant and a full evidentiary hearing held on defendant’s allegations of
       ineffective assistance of counsel. Immediately prior to the start of the hearing, the court
       allowed defendant’s then-lawyer, Ronald Lewis, to leave the courtroom. Defendant
       proceeded pro se at the hearing. The court noted Welch was available as a witness.
       According to the court:
            “[Attorney Welch] is not appearing in any capacity, that being as an attorney for Mr.
            Jolly, but is present in the event that either the court, which I believe under the case law
            I would have the ability to go ahead and make inquiry of Mr. Welch as to some of the
            claims that were raised by Mr. Jolly, or, in the alternative, if the State wished to call Mr.
            Welch as a witness, that I would have the opportunity to hear from him as it relates to
            some of the assertions. When I say some, specifically those assertions relating to
            ineffective assistance of counsel from Mr. Jolly.”
       The court offered defendant the opportunity to exclude Welch from the courtroom.
       Defendant, thereafter, requested Welch not be present until he was questioned.
¶ 25        The trial court informed the parties of its preference to keep the hearing “as informal as
       possible recognizing that the ultimate determination is to make a good record so that that way
       not only does the trial court, but the Appellate Court, if necessary, will understand what

                                                  -5-
       issues were raised and what rulings, then, were made by the court with respect to those issues
       that were raised.” The court noted neither the Illinois Supreme Court nor the Appellate Court
       has defined a specific method for conducting this type of preliminary hearing.
¶ 26        The trial court first allowed defendant to explain why he believed his trial counsel was
       ineffective. Defendant told the court his trial counsel did not assert certain things during the
       trial, did not contest other things, and did not impeach State witness Robbie Gunn, who was
       a confidential source for the police. The court went through each of defendant’s allegations
       of his attorney’s alleged ineffectiveness. The court verified with defendant he had been
       allowed to explain or elaborate on all of his allegations of ineffectiveness.
¶ 27        The trial court then addressed the State and the following exchange occurred:
                 “[THE COURT]: What evidence does the State wish to submit, that being, if
            anything, when I say evidence, this is not a full evidentiary hearing, but does the State
            wish to rebut the assertions or claims, in essence, by Mr. Jolly in any manner at this time.
                 [THE STATE]: Yes, your Honor.
                 [THE COURT]: How so?
                 [THE STATE]: The State is prepared to address each of Mr. Jolly’s claims of
            ineffective assistance of counsel if the court would wish to hear those.
                 [THE COURT]: Without any testimony, is that what you’re indicating? You just
            want to go ahead and proceed to argument?
                 [THE STATE]: We also have Harvey Welch.
                 [THE COURT]: Okay. Let’s go ahead and, as I suggested to Mr. Jolly previously,
            although I don’t want to go ahead and prevent argument, let’s go ahead and save
            argument for the appropriate time.
                 So at this time the State wishes to present some testimony is what you’re indicating?
                 [THE STATE]: That’s correct, your Honor.
                 [THE COURT]: Recognizing or understanding that some interchange between the
            trial court and trial counsel regarding the facts and circumstances is permissible, and I
            want to make sure, for purposes of the record, that whether or not the court conducts the
            inquiry of Mr. Welch or counsel, that being asks the inquiry of Mr. Welch, that, basically,
            it’s an opportunity to Mr. Welch to address the assertions, this is not an evidentiary
            hearing. There will be no cross-examination of Mr. Welch.
                 Are you ready to call him?
                 [THE STATE]: Yes, your Honor.
                 [THE COURT]: All right. And I guess I should state, and this is while counsel and
            Mr. Jolly are present as well, the same applies to Mr. Jolly. There will be no cross-
            examination of Mr. Jolly. The purpose of this hearing is a preliminary examination. It’s
            not a full evidentiary hearing. It affords both the court an opportunity to hear from both
            Mr. Jolly and Mr. Welch and then make a determination as to what, if any, further action
            is required.”
       Welch was then sworn to testify.


                                                 -6-
¶ 28        The trial court noted it could ask Welch questions regarding Jolly’s allegations but the
       State instead would be eliciting information from Welch. Welch testified he had no specific
       recollection of missing any of Jolly’s pretrial hearings but agreed the docket would be
       accurate as to whether or not he missed any hearing and who filled in for him. Welch denied
       telling defendant he was not prepared to proceed with his case at the time of trial. According
       to Welch, he was prepared to proceed with the case at the time of trial and had been given
       ample time to prepare his trial strategy.
¶ 29        With regard to Jolly’s allegation Welch failed to consult with him about trial strategy and
       the approach Welch would take at trial, Welch testified:
                “That’s not true. The situation that confronted ourselves was that Mr. Jolly was given
            what I considered a terrible offer by the McLean County [S]tate’s [A]ttorney’s office. It
            was 14 years, as I recall, and the choices that I put to him were that he could accept that
            offer, he could plead guilty to open, or he could go to trial. Given the discovery we went
            over, I told him that we would most likely not prevail at trial, but that he was not being
            given much of a bargain for his plea, and so we discussed the discovery and we discussed
            the various options, and I told him that if he took the offer, that that would pretty much
            end matters. It is possible always to file other pleadings, but if you accept a plea and a
            specific sentence, I told him if he pled guilty to open, that would also limit his options
            to complain later on though not as severely as taking a totally consummated plea, and I
            told him that if he went to trial, there would be, obviously, then more opportunities to
            complain if that didn’t turn out correctly, but, no, we had plenty of time to go over the
            discovery. This was a delivery case and it was fairly cut and dry, but those were the
            options that I presented to him, and he made the choice to go to trial.”
¶ 30        With regard to his failure to file a motion to reduce bond, Welch testified he probably did
       not file such a motion because he did not believe it would result in any relief based on his
       evaluation of the facts and circumstances of the case and defendant’s prior record.
¶ 31        Welch testified he had been an attorney for over 30 years, had handled more than 1,000
       criminal cases, and had tried over 100 criminal cases.
¶ 32        With regard to defendant’s complaint Welch did not file a motion to suppress, Welch
       testified defendant had no evidence taken from his person or near his person subject to a
       suppression motion. As for defendant’s complaint Welch did not meet with him often
       enough, Welch testified he estimated he met with defendant two or three times at the jail and
       had brief conferences with defendant before various hearings on defendant’s case. Welch
       testified he let defendant see the discovery material and defendant had ample opportunity to
       view the material, but supreme court rules prohibited him from giving defendant copies of
       the material.
¶ 33        As for his cross-examination of the State’s confidential source, Welch did not specifically
       recall the cross-examination. However, he testified he questioned all the witnesses to the best
       of his ability.
¶ 34        After the State finished questioning Welch, the trial court asked Welch about defendant’s
       complaint Welch allowed the case not to be tried within the 120-day limit for a speedy trial.
       Welch testified all requests for continuances were made in open court in defendant’s

                                                 -7-
       presence, and he believed defendant agreed to all of the continuances. According to Welch,
       defendant never objected to Welch about the continuances at the times they were made.
¶ 35        The trial court also asked Welch about defendant’s allegations regarding Welch’s cross-
       examination of the State’s other witnesses. Welch responded he believed the witnesses were
       cross-examined sufficiently on the relevant points in this case. According to Welch, his
       choice as to what particular questions to ask the witnesses was strategic in nature.
¶ 36        The trial court next asked Welch about defendant’s allegation Welch should have called
       expert witnesses on matters involving currency, voice recognition, and identification of
       controlled substances. Welch stated:
                 “As far as other experts, I do not believe, again, strategically that given the nature of
            the charges, that there would have been any other relevant testimony to be gained from
            any expert witnesses. The voice recognition part, again, I think that that related to a
            conversation subsequent to the events in question and to me it wasn’t really relevant to
            the issues that were in question whether or not a delivery had taken place.”
¶ 37        With regard to defendant’s argument Welch should have objected to the testimony of
       crime lab personnel that the substance delivered by defendant was cocaine, Welch testified
       he found the testing done at the state crime lab was adequate.
¶ 38        Finally, Welch told the trial court he had reviewed defendant’s pro se motions filed on
       October 25 and November 23 prior to the hearing. The court asked Welch whether he had
       anything further to tell the court before it determined whether a full evidentiary hearing
       should be required. In response, Welch stated he had clearly informed Jolly about his options
       in this case and discussed these options with Jolly.
¶ 39        The trial court, in determining whether a full evidentiary hearing and appointment of new
       counsel were required, made the following statements. According to the court, what it “looks
       at is whether or not under the factual bases of the claims, whether or not those claims have
       or lack merit, whether or not they pertain to trial strategy, whether or not they relate to
       ineffective assistance of counsel, that being neglect, in particular, or failure to *** rise to the
       level *** of representation required under Strickland v. Washington.” The court took judicial
       notice of the court file, and then said:
            “[T]he court can *** base it’s [sic] evaluation of the defendant’s pro se allegations on
            its own knowledge of defense counsel’s performance at trial, and since I was the trial
            attorney [sic] and being familiar with Mr. Welch not only with respect to that particular
            case, but other cases in which he during that period of time that both of us were in the
            criminal felony division, would have had numerous encounters with one another, feel
            that I have a sufficient basis and knowledge to go ahead and draw upon that
            understanding, that perception, and that knowledge with respect to the competence of
            counsel.”
       The court then stated the defendant’s allegations of ineffective assistance of counsel lacked
       merit and/or pertained to trial strategy. The court believed Welch never told Jolly he was not
       prepared to go to trial. In addition, the court believed Welch disclosed to defendant Welch’s
       trial strategy in this matter. The court noted:
                 “With respect to all of the other issues that were addressed, that being the forensic

                                                  -8-
          experts, either calling them or not calling them, the method and means of cross-
          examination, the confidential source, the motions that could or may have been filed,
          whether it be motions to dismiss, for new trial, to suppress, the decision by counsel to
          object or not object to the introduction of certain exhibits to the jury, the decision to
          object or not object to any off-the-cuff statement that the state’s attorney charged with
          prosecuting the case would have made, all relate to trial strategy decisions, not
          ineffective assistance of counsel.”
       The court then denied defendant’s request for new counsel.
¶ 40      This appeal followed.

¶ 41                                        II. ANALYSIS
¶ 42       In the first appeal, we remanded this case to the trial court for the limited purpose of
       conducting an inquiry pursuant to People v. Moore, 207 Ill. 2d 68, 81, 797 N.E.2d 631, 639-
       40 (2003), into the underlying factual basis of defendant’s pro se claims of ineffective
       assistance of counsel to determine if a full evidentiary hearing was required. Jolly, 2012 IL
       App (4th) 110033-U, ¶ 14. The court, on remand, conducted a hearing and determined a full
       evidentiary hearing was not required.
¶ 43       At issue is whether the trial court erred in the manner it conducted the hearing on remand.
       According to defendant’s brief:
           “[I]nstead of making a proper limited inquiry by discussing the claims with Jolly and
           [trial attorney] Welch, the court held a quasi-evidentiary hearing at which the State
           presented Welch’s sworn testimony and then argued that Jolly should not be appointed
           counsel. At this hearing, the court used its personal knowledge of Welch’s conduct in this
           case. The court denied Jolly’s arguments on the merits rather than assessing them as to
           whether any of the arguments showed a colorable claim of possible neglect.”
¶ 44       The proper scope of a preliminary investigatory hearing to determine whether to appoint
       defendant new counsel is a question of law we review de novo. Moore, 207 Ill. 2d at 75, 797
       N.E.2d at 636. If the trial court erred in the manner it conducted the hearing, the error can be
       harmless beyond a reasonable doubt. People v. Nitz, 143 Ill. 2d 82, 135, 572 N.E.2d 895, 919
       (1991).
¶ 45       Our supreme court has stated Krankel did not establish a per se rule a defendant is
       entitled to a new attorney every time he presents a pro se motion for a new trial alleging
       ineffective assistance of counsel. People v. Nitz, 143 Ill. 2d at 134, 572 N.E.2d at 919.
       Instead, the trial court “ ‘should examine the factual matters underlying the defendant’s
       claim[.] *** [I]f the claim lacks merit or pertains to matters of trial strategy, then no new
       counsel need be appointed ***.’ ” Nitz, 143 Ill. 2d at 134, 572 N.E.2d at 919 (quoting People
       v. Washington, 184 Ill. App. 3d 703, 711, 540 N.E.2d 1014, 1019 (1989)); Moore, 207 Ill.
2d at 77-78, 797 N.E.2d at 637. “A claim lacks merit if it is ‘ “conclusory, misleading, or
       legally immaterial” or do[es] “not bring to the trial court’s attention a colorable claim of
       ineffective assistance of counsel.” ’ ” People v. Tolefree, 2011 IL App (1st) 100689, ¶ 22
       (quoting People v. Burks, 343 Ill. App. 3d 765, 774, 799 N.E.2d 745, 753 (2003), quoting
       People v. Johnson, 159 Ill. 2d 97, 126 (1994)). However, if a defendant’s factual allegations

                                                 -9-
       “ ‘show possible neglect of the case *** new counsel [should] be appointed.’ ” Nitz, 143 Ill.
2d at 134, 572 N.E.2d at 919 (quoting Washington, 184 Ill. App. 3d at 711, 540 N.E.2d at
       1019).
¶ 46       In this type of case, when considering the trial court’s review of a defendant’s pro se
       allegations of ineffective assistance of counsel, our supreme court has held:
                “The operative concern for the reviewing court is whether the trial court conducted
           an adequate inquiry into the defendant’s pro se allegations of ineffective assistance of
           counsel. [Citation.] During this evaluation, some interchange between the trial court and
           trial counsel regarding the facts and circumstances surrounding the allegedly ineffective
           representation is permissible and usually necessary in assessing what further action, if
           any, is warranted on a defendant’s claim. Trial counsel may simply answer questions and
           explain the facts and circumstances surrounding the defendant’s allegations. [Citations.]
           A brief discussion between the trial court and the defendant may be sufficient.
           [Citations.] Also, the trial court can base its evaluation of the defendant’s pro se
           allegations of ineffective assistance on its knowledge of defense counsel’s performance
           at trial and the insufficiency of the defendant’s allegations on their face.” (Emphasis
           added.) Moore, 207 Ill. 2d at 78-79, 797 N.E.2d at 638.
¶ 47       While a trial court should ordinarily conduct a preliminary investigation before
       proceeding to a full evidentiary hearing on the merits (People v. Cabrales, 325 Ill. App. 3d
1, 5, 756 N.E.2d 461, 464-65 (2001)), the supreme court has not addressed the specific
       question of the permissible extent of the preliminary investigatory hearing. This court,
       relying on Moore, previously has stated a trial court can conduct a Krankel inquiry in one or
       more of the following ways: “(1) questioning the trial counsel, (2) questioning the defendant,
       and (3) relying on its own knowledge of the trial counsel’s performance in the trial.” People
       v. Peacock, 359 Ill. App. 3d 326, 339, 833 N.E.2d 396, 407 (2005).
¶ 48       These investigatory hearings are meant to be neither adversarial nor evidentiary. It is not
       necessary to exclude trial counsel from the courtroom during the court’s questioning of a
       defendant about allegations of ineffectiveness. Indeed, if trial counsel is present, he or she
       can hear for himself or herself what defendant is saying and then respond if called upon to
       do so by the court. Nor is it necessary to swear trial counsel or defendant. The preliminary
       investigation is meant to be informal; no one needs to be sworn to testify. Although the trial
       court repeatedly stated it was only holding a preliminary Krankel inquiry rather than an
       evidentiary hearing, defendant argues the court in essence conducted an evidentiary hearing.
       According to defendant:
                “Here, the court transcended the above boundaries of a limited preliminary inquiry
           by allowing the State to actively participate in the proceedings. The State was allowed
           to call Welch as a witness and to question him as to why he believed there was no merit
           to any of Jolly’s claims of ineffectiveness. [Citation.] Although Welch was questioned
           by the State and the court, Jolly was not allowed to cross-examine Welch.
                In addition to presenting Welch’s sworn testimony, the State was allowed to argue
           that Jolly should not receive appointed counsel. [Citation.] The State argued that no
           evidentiary hearing was necessary because ‘Mr. Jolly has failed to show that Mr. Welch


                                                -10-
           was ineffective in his representation of Mr. Jolly[.]’ [Citation.] Nothing in Peacock or
           Moore authorizes either the taking of actual testimony or active participation by the State
           during a preliminary inquiry.”
¶ 49       The State argues the preliminary inquiry did not become an adversarial hearing on the
       merits simply because the State elicited some of Welch’s responses to defendant’s
       ineffectiveness claims. According to the State’s brief:
           “In contrast to Cabrales, the trial court recognized the purpose of the hearing–to
           determine the factual bases of defendant’s allegations in order to decide whether it
           needed to appoint other counsel to present those claims in a full evidentiary hearing.
           Unlike Cabrales, the court did not allow the State to cross-examine defendant, or the
           defendant to cross-examine Welch, and it did not conduct a hearing on the merits. The
           State’s role was de minimis and did not transform the hearing from the initial
           investigatory phase into an adversarial hearing on the merits.”
¶ 50       We first note defendant reads this court’s decision in Peacock too narrowly. As we noted
       earlier, our supreme court has stated a trial court “ ‘should examine the factual matters
       underlying the defendant’s claim’ ” to determine whether a defendant’s claims lack merit or
       pertain to matters of trial strategy. Nitz, 143 Ill. 2d at 134, 572 N.E.2d at 919 (quoting
       Washington, 184 Ill. App. 3d at 711, 540 N.E.2d at 1019). Our decision in Peacock should
       not be read as restricting a trial court to only the three actions specifically enumerated in that
       case. For example, the court is free to review the court file and transcripts for purposes of the
       investigatory hearing. The court is also free to ask the State for specific and concrete factual
       information relating to a defendant’s allegations.
¶ 51       That being said, the trial court in the case sub judice erred by allowing the State to
       question defendant’s trial counsel under oath during the preliminary investigatory hearing
       while barring defendant from asking his trial counsel any questions, and more importantly,
       at a time when defendant’s counsel was not present. The moment the State was allowed to
       question defense counsel, this hearing turned from investigatory to adversarial. The same
       would have been true if the court allowed defendant to question his trial counsel.
¶ 52       When the trial court questions the parties, it does so, not as an advocate, but as an
       impartial tribunal whose only mission is to get the facts and follow the law. As a result, the
       court can make an impartial determination whether a defendant’s claims of ineffectiveness
       are so without merit or relate to matters of strategy such that appointment of new counsel is
       unwarranted.
¶ 53       The trial court also erred in relying on its knowledge of defense counsel’s performance
       in cases other than this matter. Even the best attorney can render legally ineffective assistance
       by making significant mistakes. After all, contrary to some beliefs, attorneys are only human,
       and humans make mistakes. As a result, with regard to an attorney’s performance, the trial
       court must only take into consideration the attorney’s performance in the particular case at
       issue. See Peacock, 359 Ill. App. 3d at 339, 833 N.E.2d at 407.
¶ 54       Here the State, represented by counsel, conducted a sworn examination of Welch.
       Defendant, unrepresented at this time, was not allowed to ask any questions of Welch.
       Although the trial court erred in the manner it conducted the hearing, we can still affirm the

                                                 -11-
       trial court if its error was harmless beyond a reasonable doubt. Nitz, 143 Ill. 2d at 135, 572
N.E.2d at 919.
¶ 55        In Nitz, the trial court allowed defendant’s trial counsel to conduct the examination of the
       witnesses whom defendant tendered as able to show defendant’s trial counsel had been
       ineffective. The supreme court found this procedure to be error because of the clear conflict
       in having trial counsel examine witnesses who might prove counsel to have been ineffective.
       The supreme court found this error to be harmless beyond a reasonable doubt.
¶ 56        In this case, the trial court’s procedural errors were harmless beyond a reasonable doubt.
       We first note the trial court thoroughly examined the factual matters in this case, questioning
       both defendant and attorney Welch in a fair and impartial manner. The court could have
       easily denied defendant’s request for new counsel based on its own investigation of the facts
       in open court.
¶ 57        Defendant only argues two of his allegations of ineffective assistance of counsel show
       a colorable claim of possible neglect. However, neither states a colorable claim of possible
       neglect.
¶ 58        Defendant first argues Welch was ineffective because he did not impeach Gunn, the
       State’s confidential source, by questioning him about his drug use. According to defendant,
       “Welch did not ask Gunn, the State’s primary witness in this case, whether he was high at
       trial or during the alleged delivery, or when Gunn had last used illegal drugs.” How an
       attorney chooses to cross-examine a witness is a matter of trial strategy. Further, based on
       the facts of this case, this claim is meritless. Gunn made a controlled drug buy from
       defendant while under police surveillance. Gunn was searched prior to making the controlled
       buy and had no drugs. After the controlled buy, Gunn possessed drugs he received from
       defendant. Further, police recovered the currency used to make the controlled buy after
       defendant threw it from his car while being pursued by police officers. Gunn’s personal flaws
       would have had no impact on the State’s case against defendant. Moreover, the State
       introduced evidence of Gunn’s criminal and drug history, including the facts he had
       convictions for delivery of a controlled substance and had served time in prison. Gunn even
       testified he sold drugs, stole things, and did whatever else was necessary to acquire drugs.
¶ 59        Defendant next argues Welch did not disclose or discuss his trial strategy with him, and
       Welch’s answers regarding this allegation were not responsive to defendant’s claim.
       Defendant cites no authority to support his position defense counsel’s failure to discuss trial
       strategy presents a colorable claim of neglect. Moreover, defendant does not even contend
       he asked Welch to discuss trial strategy with him. Additionally, as Welch testified, this was
       a “cut and dry” case for the State.
¶ 60        Further, defendant does not identify any strategy Welch could have used at trial other
       than impeaching Gunn with his drug use. As stated earlier, defendant’s claim Welch was
       ineffective based on his cross-examination of Gunn is meritless based on the facts of this
       case.
¶ 61        Counsel for defendant filed a petition for rehearing following the issuance of our decision
       in this case, bringing to our attention a recent decision of the Second District. Just seven days
       prior to the filing of our decision, the Second District issued its opinion in People v. Fields,

                                                 -12-
       2013 IL App (2d) 120945.
¶ 62        As in the case sub judice, the Fields court found error in the way the trial court conducted
       its Krankel inquiry. While noting the method of inquiry at a Krankel hearing is somewhat
       flexible and the State may be asked to offer concrete and easily verifiable facts at the hearing,
       the Fields court found no case law to suggest the State should be an active participant during
       the preliminary inquiry. This comports with our decision here. “If the State’s participation
       during the initial investigation into a defendant’s pro se allegations is anything more than
       de minimus, there is a risk that the preliminary inquiry will be turned into an adversarial
       proceeding, with both the State and trial counsel opposing the defendant.” Id. ¶ 40. We agree.
¶ 63        In Fields, the appellate court remanded for a preliminary Krankel inquiry before a
       different judge and without adversarial State participation. We decline to go so far based on
       the facts of this case. Our discussion above demonstrates neither of defendant’s allegations
       amount to a colorable claim of ineffective assistance of counsel. Moreover, as we noted, the
       trial court’s own inquiry, without input from the State, elicited sufficient information to show
       defendant’s claims were not colorable.
¶ 64        For the reasons stated above, the trial court’s procedural error was harmless beyond a
       reasonable doubt.

¶ 65                                   III. CONCLUSION
¶ 66       For the reasons stated, we affirm the trial court’s denial of defendant’s request for new
       counsel. As part of our judgment, we award the State its $50 statutory assessment against
       defendant as costs of this appeal.

¶ 67       Affirmed.




                                                 -13-